[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-13077                    March 27, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                 D. C. Docket No. 06-00209-CR-ORL-19DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

RODERICK FINNMARK HADLEY,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 27, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     H. Kyle Fletcher, appointed counsel for Roderick Hadley in this direct
criminal and sentencing appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Hadley’s conviction and

sentence are AFFIRMED.




                                           2